Citation Nr: 0519293	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1969 to February 1972 
with subsequent service with the Idaho National Guard.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boise, Idaho.  This case was previously before the 
Board and was remanded in July 2003.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD disability, for the 
period from May 3, 2001 to present, is productive of issues 
with depression, increased startle response, impaired impulse 
control with unprovoked irritability, difficulty in adapting 
to stressful circumstances (including work or a worklike 
situation), and an inability to establish and maintain 
effective relationships.

2.  The veteran's service-connected PTSD disability, for the 
period from December 30, 1998 to May 2, 2001, was productive 
of social isolation, problems with irritability and anger and 
impulse control, and sleep disturbance.

3.  The veteran's service-connected disabilities are PTSD, 
evaluated as 70 percent disabling, and left ear hearing loss, 
evaluated as noncompensable.

4.  For the time period from May 3, 2001 to present, the 
veteran's service-connected disabilities preclude him from 
obtaining and retaining all forms of substantially gainful 
employment consistent with his education and work experience.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 70 
percent, but no higher, for PTSD, for the period from May 3, 
2001 to present, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for entitlement to a disability rating of 50 
percent, but no higher, for PTSD, for the period from 
December 30, 1998 to May 2, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met, effective May 3, 2001.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a)(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for the benefits 
sought on appeal.  The June 2001, March 2003, December 2003 
and September 2004 VA letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in June 2001 and the initial rating 
decision was issued to the veteran in July 2001.  Thus, the 
VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the veteran has been 
afforded several VA examinations, the Board believes that 
there is sufficient medical evidence of record to decide the 
claim.  As such, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

PTSD

The veteran contends that the severity of his service-
connected PTSD warrants a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In instances where 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disabilities is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 30 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

May 3, 2001 to Present

The medical evidence of record for this time period shows 
that the veteran underwent a VA examination in May 2001.  
During the interview, the veteran displayed no psychomotor or 
agitation of note.  His movements were mildly constricted, 
but he displayed no difficulties with goal-directed 
behaviors.  His speech was unremarkable.  He was oriented to 
time, place, person and purpose.  He responded adequately to 
content and process oriented knowledge problems.  He had 
moderate difficulty with some concentration and attention 
tasks.  His immediate, recent, and gross memory were all 
intact, but he showed no insight into his mental health 
difficulties.  He showed good judgment as to routine social 
interaction but not to his mental health.  His thinking 
content was negative for ruminations, obsessions, delusions 
or compulsions.  He denied hallucinations and suicidal 
ideations, although he reported fleeting impulsive homicidal 
ideations.  His thinking processes were largely sequential, 
logical, and goal directed.  The veteran denied contact with 
mental health professionals before the previous year.  He 
also denied ever having seen a counselor or psychologist, 
ever being hospitalized for psychiatric issues, or ever 
taking any psychotropic medications.  The examiner also noted 
that the veteran had been married for 16 years and that it 
appeared to be a good relationship as far as their support of 
each other was concerned.

The examiner noted that the veteran's records indicated 
problems with impulsive anger.  The examiner stated that the 
veteran reported a good deal of distress relative to 
impulsive anger and social inhibition.  He seemed to have a 
good deal of difficulty relating to people.  The diagnosis 
was PTSD, chronic and mild, with a GAF of 60.

The record also reflects that the veteran underwent a social 
and industrial survey in May 2001.  The survey report showed 
that the veteran reported having graduated from high school.  
He stated that he worked as a sales person after high school 
and prior to joining the military.  Subsequent to his 
discharge from the military, the veteran worked as a pilot 
for a private company.  He then went to flight school to get 
his airplane rating and became a crop duster for a few years.  
He then worked doing odd jobs.  He resumed work as a pilot 
for a while and then drove trucks and joined the Idaho 
National Guard.  He was last employed in 1993.

The veteran underwent an additional VA examination in January 
2002.  The examination report shows that the veteran reported 
that he was irritable and depressed.  On examination, the 
veteran presented in a manner entirely consistent with his 
May 2001 examination interview.  In fact, the examiner noted 
that, for the most part, the veteran's social status and 
involvement had not changed since the previous examination in 
May 2001.  He noted that the veteran continued to have 
problems with anger and live a relatively isolated existence.  
The examiner stated that the veteran manifested a moderate 
degree of impairment relative to psychological functioning 
with greater impairment in social and occupational 
functioning.  The examiner noted that the veteran had not 
worked in nine years.  The examiner noted that the veteran's 
deterioration in social skills had affected his ability to 
work.  The examiner assigned a GAF of 50 and stated that the 
score of 50 was meant to convey significant manifestation of 
PTSD symptoms, especially to include withdrawal and numbing 
to general responsiveness symptoms, and hyperarousal symptoms 
exemplified by the veteran's rage reactions.

A March 2003 letter from Terry Tippery, LCSW, notes that the 
veteran was treated at the Veterans' Outreach Center for his 
PTSD symptoms, which were primarily anger, irritability, and 
mood.  Mr. Tippery stated that the veteran experienced 
significant impairment in his ability to function or interact 
with others in social or work settings and that his current 
GAF was 41.  

A February 2004 letter from Dr. F. LaMarr Heyrend, M.D., 
states that the veteran's current symptoms prevent him from 
meeting the requirements and pace of work.  He cannot 
guarantee availability of forty hours a week or eight hours a 
day.  He has decreased focus and orientation because of 
marked increases in distractibility, both visual and 
auditory.

A December 2004 VA examination report notes that the veteran 
reported persistent re-experiencing of reactions to traumatic 
experiences, as indicated by some intense psychological 
distress and physiologic reactivity upon exposure to internal 
and external stimuli that remind him of his traumas.  The 
veteran also reported avoidance of stimuli associated with 
the trauma and a severe numbing of general responsiveness, as 
indicated by efforts on his part to avoid thoughts, feelings, 
conversations, activities, places, or people that arouse 
recollections of the trauma, feelings of detachment or 
estrangement from others, and a severe restricted range of 
affect, to especially include positive affect.  Finally, the 
veteran reported persistent symptoms of increased arousal, as 
indicated by irritability, outbursts of anger, hypervigilence 
and an exaggerated startle response.  The veteran reported 
leading a severely isolated existence, even within his own 
family.  The examiner assigned a GAF score of 45.  

The Board finds that the evidence of record for the time 
period from May 3, 2001 to present shows that the veteran is 
oriented to time, place, person and purpose and has little to 
no difficulty with short or long-term memory.  He is 
competent to handle his own funds and has no history of 
hallucinations or persistent homicidal or suicidal ideations.  
Nevertheless, the record also shows that the veteran has not 
worked in many years, has issues with depression, increased 
startle response, impaired impulse control with unprovoked 
irritability, difficulty in adapting to stressful 
circumstances (including work or a worklike situation), and 
an inability to establish and maintain effective 
relationships.  He leads an almost completely isolated 
existence, with no employment, social activities, hobbies, 
involvement in the community or in his own family.  These 
PTSD symptoms appear to have a moderately severe impact on 
his social and occupational functioning.  For the time period 
in question, his GAF scores range from 41-60.  

With regard to the reported GAF scores, the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  A 51-60 score indicates "moderate symptoms . . . OR 
any moderate difficulty in social, occupational, or school 
functioning . . . ."  The Board finds that the reported 
scores of 60, 50, 45 and 41 suggest a level of impairment 
which is generally in the moderately severe range.  As such, 
the Board finds that the veteran's PTSD disability, for the 
time period from May 3, 2001 to present, warrants a 70 
percent disability rating.  However, during the relevant time 
period in question, there is no evidence of total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living, disorientation to time or 
place, or memory loss to warrant a 100 percent disability 
rating for PTSD.

December 30, 1998 to May 2, 2001

The only relevant medical evidence for the time period from 
December 30, 1998 to May 2, 2001 is from the Veterans' 
Outreach Center.  An August 2000 letter from Terry Tippery 
notes that the veteran was referred to the Veterans' Outreach 
Center in June 2000.  The veteran reported intrusive thoughts 
about his wartime experiences, some dreams about his 
experiences, avoidance of thoughts, feelings or 
conversations, a loss of interest in most activities, 
avoidance of activities, places or people, some detachment or 
estrangement from people, experiences with rage and anger, 
irritability, some sleep disturbance, and hypervigilence.  
Mr. Tippery noted that veteran had been seen in eight 
individual sessions and that his presentation was generally 
somewhat tense and withdrawn.  He was responsive to 
questions, but otherwise generally quiet.  He displayed good 
eye contact, was articulate and appeared to be bright.  The 
examiner noted that the veteran appeared to experience a 
significant degree of isolation.  The GAF score assigned was 
45.  

As noted above, with regard to the reported GAF score, the 
GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM-IV.  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . ."  The Board finds 
that the reported score of 45, normally reflecting a level of 
impairment which is generally in the severe range, is 
inconsistent with the clinical findings for the time period.  
Nevertheless, the clinical findings do demonstrate social 
isolation, problems with irritability and anger and impulse 
control, and sleep disturbance.  As such, the evidence of 
record does demonstrate that the veteran's PTSD symptoms meet 
the criteria for a 50 percent rating during the time period 
in question.  

However, during the relevant time period in question, there 
is no evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); or inability to establish and 
maintain effective relationships in order to warrant a 70 
percent disability rating.
 
TDIU

The veteran filed a claim for TDIU in May 2002.  Although the 
issue has not been adjudicated by the RO, it is not 
prejudicial to the veteran if the Board adjudicates the TDIU 
claim, in light of the favorable outcome of this matter.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

As of May 3, 2001, the veteran's PTSD is rated as 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record consistently shows that the veteran has not been 
employed since 1993.  The Board notes that the medical 
evidence of record demonstrates that the veteran's PTSD 
increased in severity as of May 3, 2001.  The Board 
specifically notes the March 2003 letter from Terry Tippery 
which states that the veteran experiences significant 
impairment in his ability to function or interact with others 
in social or work settings and the February 2004 letter from 
Dr. F. LaMarr Heyrend which states that the veteran's current 
symptoms prevent him from meeting the requirements and pace 
of work.  In light of the veteran's unemployment since 1993, 
the severity of his PTSD symptoms, and the medical opinions 
of record which state the veteran cannot work because of the 
severity of his PTSD symptoms, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board 
concludes that the evidence supports the claim for a total 
disability rating based on individual unemployability due to 
service-connected PTSD as of May 3, 2001.  Accordingly, 
entitlement to a total disability evaluation based on 
individual unemployability is granted effective May 3, 2001.


ORDER

Entitlement to a disability rating of 70 percent, but no 
higher, for service-connected PTSD for the period from May 3, 
2001 to present is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 50 percent, but no 
higher, for service-connected PTSD for the period from 
December 30, 1998 to May 2, 2001 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Effective May 3, 2001, entitlement to a total disability 
rating based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


